                                                                      Case 2:15-ap-01679-RK              Doc 451 Filed 10/18/18 Entered 10/18/18 09:59:37            Desc
                                                                                                           Main Document Page 1 of 5


                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 David J. Richardson (CA Bar No. 168592)
                                                                           drichardson@sulmeyerlaw.com                                     FILED & ENTERED
                                                                        3 Asa S. Hami (CA Bar No. 210728)
                                                                           ahami@sulmeyerlaw.com
                                                                        4 SulmeyerKupetz                                                        OCT 18 2018
                                                                            A Professional Corporation
                                                                        5 333 South Grand Avenue, Suite 3400                               CLERK U.S. BANKRUPTCY COURT
                                                                          Los Angeles, California 90071                                    Central District of California
                                                                                                                                           BY bakchell DEPUTY CLERK
                                                                        6 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        7
                                                                          Carolyn A. Dye (CA Bar No. 97527)                        CHANGES MADE BY COURT
                                                                        8 Law Offices of Carolyn A. Dye
                                                                          3435 Wilshire Boulevard, Suite 990
                                                                        9 Los Angeles, CA 90010
                                                                          Telephone: 213-368-5000
                                                                       10 Facsimile: 213-368-5009
  A Professional Corporation




                                                                       11 Attorneys for Sam Leslie, Plan Agent
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                                         NOT FOR PUBLICATION

                                                                       13                                 UNITED STATES BANKRUPTCY COURT

                                                                       14                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
SulmeyerKupetz,




                                                                       15 In re                                               Case No. 2:13-bk-14135-RK

                                                                       16 ART & ARCHITECTURE BOOKS OF THE                     Chapter 11
                                                                          21st CENTURY,
                                                                       17                                                     Adv No. 2:15-ap-01679-RK
                                                                                     Debtors.
                                                                       18                                                     Consolidated with Adv. No. 2:14-ap-01771-RK

                                                                       19 SAM LESLIE, PLAN AGENT FOR ART &                    ORDER GRANTING IN PART AND
                                                                          ARCHITECTURE BOOKS OF THE 21st                      DENYING IN PART PLAINTIFF'S
                                                                       20 CENTURY,                                            MOTION: (1) TO COMPEL DEFENDANTS
                                                                                                                              ACE MUSEUM CORPORATION AND ACE
                                                                       21                    Plaintiff,                       GALLERY NEW YORK CORPORATION
                                                                                    vs.                                       TO RESPOND TO WRITTEN DISCOVERY;
                                                                       22                                                     AND (2) TO COMPEL DOUGLAS
                                                                          ACE GALLERY NEW YORK                                CHRISMAS TO AUTHORIZE RELEASE OF
                                                                       23 CORPORATION, a California corporation;              ACE GALLERY NEW YORK
                                                                          ACE GALLERY NEW YORK, INC., a                       CORPORATION FEDERAL TAX RETURNS
                                                                       24 dissolved New York corporation; ACE
                                                                          MUSEUM, a California corporation;
                                                                       25 DOUGLAS CHRISMAS, an individual; 400 S.             Hearing:
                                                                          LA BREA, LLC, a California limited liability        Date:            October 17, 2018
                                                                       26 company,                                            Time:            11:00 a.m.
                                                                                                                              Courtroom:       1675
                                                                       27                    Defendants.
                                                                       28
                                                                      Case 2:15-ap-01679-RK        Doc 451 Filed 10/18/18 Entered 10/18/18 09:59:37               Desc
                                                                                                     Main Document Page 2 of 5


                                                                        1 400 S. LA BREA, LLC, a California limited
                                                                          liability company,
                                                                        2
                                                                                         Cross-Complainant,
                                                                        3
                                                                                   vs.
                                                                        4
                                                                          ACE GALLERY NEW YORK
                                                                        5 CORPORATION, a California corporation;
                                                                          ACE GALLERY NEW YORK, INC., a
                                                                        6 dissolved New York corporation; ACE
                                                                          MUSEUM, a California corporation;
                                                                        7 DOUGLAS CHRISMAS, an individual; SAM
                                                                          LESLIE AS TRUSTEE OF THE PLAN
                                                                        8 TRUST FOR ART & ARCHITECTURE
                                                                          BOOKS OF THE 21ST CENTURY,
                                                                        9
                                                                                         Cross-Defendants.
                                                                       10
  A Professional Corporation




                                                                       11            The Motion: (1) to Compel Defendants Ace Museum Corporation and Ace Gallery New
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 York Corporation to Respond to Written Discovery; and (2) to Compel Douglas Chrismas to

                                                                       13 Authorize Release of Ace Gallery New York Corporation Federal Tax Returns (the “Motion”)

                                                                       14 [Dkt. No. 432], filed by Plaintiff Sam S. Leslie (the “Plan Agent”), Plan Agent for the post-
SulmeyerKupetz,




                                                                       15 confirmation chapter 11 estate of Art & Architecture Books of the 21st Century (the “Debtor”),

                                                                       16 came on for hearing in this Court on Wednesday, October 17, 2018, at 11:00 a.m. This Court

                                                                       17 having considered the Motion, the opposition brief filed by Ace Museum and Ace Gallery New

                                                                       18 York Corporation, the reply brief filed by the Plan Agent, and the declarations and exhibits filed in

                                                                       19 support of each of the foregoing, the parties having submitted on this Court’s tentative ruling

                                                                       20 dated October 16, 2018 (the “Tentative Ruling”), and good cause appearing therefor,

                                                                       21 / / /

                                                                       22 / / /

                                                                       23 / / /

                                                                       24 / / /

                                                                       25 / / /

                                                                       26 / / /
                                                                       27 / / /

                                                                       28 / / /


                                                                            DJR\ 2649970.1                                  2
                                                                      Case 2:15-ap-01679-RK          Doc 451 Filed 10/18/18 Entered 10/18/18 09:59:37             Desc
                                                                                                       Main Document Page 3 of 5


                                                                        1            IT IS HEREBY ORDERED that the Motion is granted in part and denied in part for the

                                                                        2 reasons stated in the Court’s Tentative Ruling, which is adopted as the court’s final ruling on the

                                                                        3 Motion, a copy of which is attached hereto. As stated by the court at the hearing, the time periods

                                                                        4 for compliance with this order runs from the date of the hearing on October 17, 2018.

                                                                        5            IT IS SO ORDERED.

                                                                        6                                                 ###

                                                                        7

                                                                        8

                                                                        9

                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: October 18, 2018
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28


                                                                            DJR\ 2649970.1                                  3
 Case 2:15-ap-01679-RK        Doc 451 Filed 10/18/18 Entered 10/18/18 09:59:37             Desc
                                Main Document Page 4 of 5




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Robert Kwan, Presiding
                                  Courtroom 1675 Calendar

Wednesday, October 17, 2018                                                Hearing Room       1675

11:00 AM
2:13-14135 Art and Architecture Books of the 21st Century         Chapter 11
Adv#: 2:15-01679   THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF T v.

    #6.00     Hearing re: Plaintiff's motion: (1) to compel defendants Ace Museum Corporation and
              Ace Gallery New York Corporation to respond to written discovery; and (2) to compel
              Douglas Chrismas to authorize release of Ace Gallery New York Corporation Federal
              Tax Returns

                                  Docket       432

  Tentative Ruling:
      Grant motion to compel discovery in part and deny in part. Order defendant
      Chrismas to execute IRS Forms 4506 to release tax returns of defendants
      Ace Museum and Ace Gallery New York within 10 days since that request is
      not opposed by defendants and he may be ordered to sign a consent
      directive to release tax returns. Order defendants Ace Museum and Ace
      Gallery New York to produce documents in response to plan agent’s
      document production requests within 30 days since defendants do not
      oppose production of non-privileged documents, but defendants must
      produce a privilege log if they withhold documents from production to plan
      agent based on privilege. Order each of defendants Ace Museum and Ace
      Gallery New York to take action, including appointing an agent, if they can, to
      fully respond to plan agent’s written interrogatories and requests for
      admission within 30 days, or provide statements under penalty of perjury that
      it cannot answer because of the Fifth Amendment privilege asserted by the
      only knowledgeable person or persons and there is no person who can serve
      as an agent who could gather and obtain from books, records, other officers
      or employees, or other sources, the information necessary to answer the
      interrogatories and requests for admission and sign them on behalf of each
      defendant without risking self-incrimination. City of Chicago v. Reliable Truck
      Parts Co., Inc., 1992 WL 109049 (N.D. Ill. 1992), objections overruled, 1992
      WL 142630 (N.D. Ill. 1992), on remand from, 768 F.Supp. 642 (N.D. Ill.
      1991). While counsel for defendants in his declaration described efforts to
      find a person to serve as an agent for defendants in lieu of defendant
      Chrismas who claims his Fifth Amendment privilege against self-incrimination


10/17/2018 9:46:15 AM                      Page 14 of 26
 Case 2:15-ap-01679-RK        Doc 451 Filed 10/18/18 Entered 10/18/18 09:59:37          Desc
                                Main Document Page 5 of 5




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Robert Kwan, Presiding
                                  Courtroom 1675 Calendar

Wednesday, October 17, 2018                                              Hearing Room       1675

11:00 AM
CONT...        Art and Architecture Books of the 21st Century                          Chapter 11
       to respond to the plan agent’s discovery, including former accountant Gary
       Mendelson, former bookkeeper Shirley Holst and defendant Chrismas’s wife,
       Jennifer Kellen, the declaration is inadequate because there is no evidence of
       a statement under penalty of perjury from each defendant that as to each
       written interrogatory and each request for admission, it cannot answer
       because of the Fifth Amendment privilege assert by the only knowledgeable
       person or person and that despite diligent efforts, an appropriate agent who
       could gather and obtain from books, records, other officers or employees, or
       other sources, the information necessary to answer the interrogatories and
       requests for admission and sign them on behalf of each defendant cannot be
       found. The court declines to grant the plan agent’s request to order the
       appointment of agents for defendants Ace Museum and Ace Gallery New
       York because it does not appear that any of the suggested persons can be
       compelled to serve, that is, Mendelson and Holst are former employees,
       Kellen as Chrismas’s wife probably has the marital privilege and counsel for
       defendants have not been shown to have authority to act as agents to
       respond to discovery aside from their ethical concerns about restrictions on
       attorneys giving testimony in cases representing clients, California Rule of
       Professional Conduct 5-720, see also, 2 O’Connell and Stevenson, Rutter
       Group Practice Guide: Federal Civil Procedure Before Trial, paragraph
       11:1170 (2018). While it may be proper for counsel to serve as an agent for
       purposes of responding to discovery, the plan agent cites no authority
       showing that the court can compel counsel to so act. The court reserves
       ruling on whether or not defendants’ responses to plan agent’s discovery
       requests are adequate until after defendants have had an opportunity to
       comply with the court’s rulings compelling further responses as set forth in
       this tentative ruling, and thus, determines that it is premature to rule on the
       plan agent’s request for terminating sanctions at this time.
      Appearances are required on 10/17/18.



                                     Party Information
  Debtor(s):
       Art and Architecture Books of the         Represented By
10/17/2018 9:46:15 AM                      Page 15 of 26
